Citation Nr: 0215858	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  90-49 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the left shoulder for the period 
December 1, 1988, through August 11, 1997.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative changes of the left shoulder during the period 
beginning August 12, 1997.

3.  Entitlement to an evaluation in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from October 1968 to November 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).  
When the case was most recently before the Board in March 
2001, it was remanded for further RO actions, to include 
issuance of a statement of the case on the issue of 
entitlement to a rating in excess of 10 percent for headache 
disability.  While the case was in remand status, the 
required statement of the case was issued and the veteran 
perfected his appeal with respect to this issue.  The case 
was returned to the Board in September 2002.  

The veteran has raised claims of entitlement to service 
connection for left hand numbness and for a right shoulder 
disorder, to include on the basis that such are secondary to 
service-connected disabilities.  Such matters are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran is right handed.

3.  For the period December 1, 1988, to August 11, 1997, 
degenerative changes of the left shoulder were manifested by 
pain on motion but the veteran retained the ability to raise 
his arm above the shoulder level.

4.  For the period August 12, 1997 to July 16, 2000, 
degenerative changes of the left shoulder were manifested by 
limitation of motion which more nearly approximated motion 
limited to midway between the side and shoulder level than 
motion limited to 25 degrees from the side.

5.  Beginning July 17, 2000, degenerative changes of the left 
shoulder have been productive of limitation of motion which 
more nearly approximates limitation of motion of the arm to 
25 degrees from the side than limitation of the arm to midway 
between the side and shoulder level.

6.  The veteran experiences frequent headaches but they are 
not prostrating in nature.


CONCLUSIONS OF LAW

1.  For the period December 1, 1988, through August 11, 1997, 
the criteria for an evaluation in excess of 10 percent for 
degenerative changes of the left shoulder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2001).

2.  From August 12, 1997, to July 16, 2000, the criteria for 
an evaluation in excess of 20 percent for degenerative 
changes of the left shoulder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201 (2001).

3.  From July 17, 2000, the criteria for a 30 percent 
evaluation for degenerative changes of the left shoulder have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 
(2001).

4.  The criteria for an evaluation in excess of 10 percent 
for headaches have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
In a letter dated in May 2001 the veteran was informed that 
he should submit medical evidence showing an increase in the 
severity of his left shoulder and headache disabilities to 
substantiate his claims.  In this letter the RO also informed 
the veteran of the assistance that it would provide in 
obtaining evidence and information in support of the claims 
and of the information needed from him to enable the RO to 
obtain evidence and information in support of his claim.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the veteran has been afforded appropriate VA 
examinations of the disabilities at issue.  Records of VA and 
private treatment since service have been associated with the 
record.  Actions requested by the Board via remand have been 
satisfactorily completed and neither the veteran nor his 
representative has identified any deficiency in such remand 
development.  Stegall v. West, 11 Vet. App. 268 (1998).  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate either of the claims.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities except as noted 
below.  

The record reflects that the veteran is right handed.

In March 1989, the veteran presented for a VA examination.  
The examiner noted the veteran's in-service history of left 
shoulder tightness, with subsequent arm weakness and 
interference with activities.  Examination in March 1989 
revealed a full range of left shoulder motion with tightness 
in the shoulder at the maximum extremes of motion.  The 
impression was muscle strain of the left shoulder.  X-rays 
showed degenerative joint disease of the left 
acromioclavicular and glenohumeral joints.  

In a rating decision dated in June 1989 the RO granted 
service connection for degenerative changes of joints to 
include the left shoulder and assigned a 10 percent rating 
from December 1, 1988.  The veteran disagreed with that 
initial rating assignment, arguing his entitlement to at 
least separate 10 percent rating based on degenerative 
changes in multiple joints.  

VA outpatient records dated from October 1989 to April 1991 
reflect the veteran's complaints of left shoulder pain.  X-
rays taken in October 1989 revealed a minimal bony spur 
formation at the distal left clavicle as well as a slight 
narrowing of the left glenohumeral joint and degenerative 
joint disease of the left acromioclavicular and glenohumeral 
joints.  A March 1990 note indicates the veteran had chronic 
left shoulder pain with considerable degenerative changes.  A 
September 1990 record shows that the veteran evidenced 
considerable muscle spasm in the trapezius muscles.  No 
findings relevant to motion ranges are shown.

The veteran presented for a VA examination in April 1991.  He 
complained of continuing headaches as well as pain and 
stiffness in the left shoulder.  He described tension 
headaches, not occurring on a daily basis, but rather after 
working in front of a computer or performing physical work.  
He reported his headaches were eased by Motrin.  Examination 
revealed no muscle weakness.  There was hyperesthesia over 
the palmer surface of the left hand to pinprick without loss 
of pinprick sensation.  The examiner opined that the veteran 
had muscle tension headaches, described as intermittent, dull 
and aching, and as a nuisance rather than disabling.  The 
examiner also noted the presence of degenerative joint 
disease in the left shoulder without notations as to motion 
range, etc., specific to the left shoulder.

A May 1993 VA outpatient record includes note of a painful 
left shoulder.  Other VA records dated in the 1990s indicate 
treatment for complaints relevant to cervical spine 
disability with upper extremity radiculopathy and for low 
back complaints.  

The report of a VA examination conducted in August 1997 notes 
the veteran's history of left shoulder problems with a loss 
of strength and mobility.  The veteran himself gave a history 
of left and right shoulder problems, but reported that he 
would waken due to aching in his right shoulder.  That 
examination included note of the veteran's complaints of left 
upper numbness, lessened since cervical spine surgery, but 
noted no loss of function in the hand.  The veteran had 
elevation of the shoulders to 100 degrees bilaterally, with 
pain.  Internal and external rotation were stated to be 
normal.

In February 1999, the United States Court of Appeals for 
Veterans Claims (Court) vacated a July 1998 Board decision 
that denied entitlement to an evaluation in excess of 
10 percent for degenerative joint disease of the left 
shoulder.  The basis for the Joint Remand was that evidence 
relied upon in denying an increase failed to discuss the 
degree of motion limitation due to pain, weakened movement, 
excess fatigability or incoordination consistent with 
governing case law.  The Court indicated that the veteran 
may, in fact, warrant a 20 percent rating assignment based on 
the August 1997 examination report.  The claim was remanded 
by the Board to the RO for further development, to include 
further examination.  In a statement received in May 2000, 
the veteran indicated he had no additional evidence pertinent 
to his left shoulder.  

A VA examination was performed on July 17, 2000.  X-rays 
showed mild degenerative joint disease in the left shoulder.  
The veteran complained of daily shoulder pain.  He denied any 
actual flare-ups of the left shoulder discomfort, just an 
increase after the work day.  He reported doing at-home 
exercises for motion range.  He reported having weakness and 
fatigability.  He denied incoordination.  Examination 
revealed slight to "slight-plus" tenderness about the 
bicipital groove and posteriorly about the shoulder joint.  
There was slight palpable crepitus on active motion of the 
left shoulder.  The examiner indicated that the veteran's 
grip was very slightly diminished on the left as compared to 
the right.  The veteran demonstrated active motion in the 
left shoulder as follows:  flexion to 90/130; extension to 
25/50; abduction to 85/135; adduction to 25/35; internal 
rotation to 70/85 and external rotation to 70/75.  The 
examiner stated that first figure motion was without pain and 
second figure motion was with pain.  The examiner indicated 
that functional impairment was at least moderate with 
additional impairment in terms of loss of motion.  

The veteran was examined for his left shoulder in March 2002.  
The examiner noted that left shoulder symptoms were the same 
as at the time of examination in July 2000.  The veteran was 
noted to have pain with lifting over 10-to-15 pounds, and 
aching and stiffness on a daily basis.  The examiner noted 
that symptoms increased with activities and that the veteran 
took Ibuprofen on a twice daily basis for complaints relevant 
to his neck and his shoulder.  The veteran reported he did 
experience fatigability and weakness as related to pain.  
Relevant to incoordination he reported a decreased left 
shoulder motion almost all the time, with both normal and 
repeated use.  He demonstrated a normal grip in both hands.  
There was left shoulder tenderness to palpation.  The veteran 
demonstrated left shoulder motion as follows:  flexion to 90 
degrees, extension to 45 degrees, abduction to 90 degrees, 
internal rotation to 90 degrees, and external rotation to 
65 degrees.  There was complaint of pain at the terminal 
degrees of motion.  The examiner opined that functional 
impairment was moderately severe, with a loss of 60 degrees 
flexion, 10 degrees extension, 60 degrees abduction and 35 
degrees external rotation.

The March 2002 report of VA neurologic examination includes 
note of the veteran's headaches, stated to present at a low 
level in the morning and to gradually progress in intensity 
over the course of the day, reaching a maximum pain level of 
five-to-six out of 10 by the time he comes home from work.  
His headaches were described as involving the back of his 
neck, the occipital region.  The veteran denied nausea, 
vomiting, photophobia or phonophobia.  He reported treating 
his headaches with Motrin, with some relief.  He indicated he 
was still able to work full time.  The examiner opined that 
headaches did not appear to significantly affect the 
veteran's function.  

The veteran presented for a VA examination in July 2002, 
pertinent to his right shoulder.  He complained of left 
shoulder pain and the examiner noted that the veteran was 
limited in the use of his left shoulder.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14 (2001).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).




Left Shoulder

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of motion of the minor arm, at the shoulder level 
or midway between the side and shoulder level warrants a 20 
percent evaluation.  Where motion of the minor arm is limited 
to 25 degrees from the side, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

A 20 percent evaluation is warranted for the minor arm if 
there is:  (1) malunion of the humerus with moderate 
deformity; (2) malunion of the humerus with marked deformity; 
(3) recurrent dislocations of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level; or (4) recurrent dislocations of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  A 40 percent evaluation requires fibrous union of 
the humerus, with a 50 percent evaluation assigned for 
nonunion of the humerus (false flail joint).  A 70 percent 
rating is warranted where there is loss of the humerus head.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001).

Impairment of the clavicle or scapula may be rated based on 
impairment of function of the contiguous joint or on the 
basis of malunion, nonunion or dislocation.  Malunion of the 
clavicle or scapula warrants a 10 percent evaluation.  
Nonunion of the minor clavicle or scapula warrants a 10 
percent evaluation if there is no loose motion or a 20 
percent evaluation if there is loose movement.  Dislocation 
of the minor clavicle or scapula warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2001).

Favorable ankylosis of the scapulohumeral joint of the minor 
upper extremity with abduction to 60 degrees, reaching the 
mouth and head, warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2001).

The veteran is service-connected for arthritis in the left 
shoulder.  The Board notes that the record also reflects that 
the veteran has cervical spine problems for which he 
underwent cervical fusion.  He has been diagnosed with 
radiculopathy resulting in complaints of pain and numbness in 
his upper extremities and is service-connected for such 
symptomatology.  However, the functional impairment due to 
this separately rated disability is not for consideration in 
the evaluation of the disabilities currently at issue.  

In this case the veteran's left shoulder is considered his 
minor upper extremity as he has stated being right-handed and 
such fact is not disputed.  The Board also notes that the 
competent medical evidence clearly shows the veteran retains 
substantial useful motion in his left shoulder throughout the 
entire appeal period.  As such, Diagnostic Code 5200, 
pertinent to ankylosis, is not for application in this case.  

With respect to the period during which a 10 percent rating 
was assigned (the period prior to August 12, 1997), the Board 
notes that the March 1989 VA examination was positive for 
muscle spasm; however, the examination also revealed that the 
veteran retained full range of motion of the left shoulder 
with tightness noted only at the extremes of motion.  The 
April 1991 VA examination report notes the veteran's 
complaint of left shoulder stiffness, but the examiner did 
not record range of motion or identify any objective evidence 
of functional impairment of the left shoulder.  The 
outpatient records for the period from December 1, 1988, to 
August 11, 1997, disclose that the veteran complained of pain 
and was found to have muscle spasm but they do not document 
motion limitation, to include due to pain, fatigue or 
weakness.  In addition, these outpatient records do not 
document the veteran's report of left shoulder motion loss.  
The record during this time is also without findings of 
impairment of the clavicle, scapula or humerus, and 
completely negative for complaint of dislocations, etc..  

Accordingly, the Board must conclude that during this time 
period, the veteran's left shoulder disability was productive 
of limitation of motion to a noncompensable degree and was 
properly evaluated as 10 percent disabling based on the 
presence of degenerative changes and pain on motion.  

Based on consideration of the veteran's complaints of pain, 
fatigue and weakness with use of the left shoulder, and based 
on the August 1997 note of limited mobility with evidence of 
shoulder flexion limited to 100 degrees, the RO assigned a 
20 percent rating effective August 12, 1997.  There is, 
however, no competent medical evidence indicative of any 
dislocations, malunion or nonunion of the scapula, clavicle 
or humerus of motion limited to below the shoulder from 
August 1997 to the time of the examination in July 2000.  
Here the Board notes that the evidence during such time 
period does not demonstrate that left shoulder motion was 
limited to below shoulder level.  Even with consideration of 
the veteran's history of functional impairment in the left 
shoulder, the available medical evidence prior to July 2000 
fails to document additional motion loss such as to limit 
motion below the shoulder, even during periods of use or 
exacerbations of pain.  Rather, records appear to focus on 
radiculopathy complaints related to cervical spine problems, 
and also note the veteran's report of right shoulder 
problems.  The August 1997 examination report notes flexion 
limited to 100 degrees due to pain, but does not suggest 
additional motion limitation due to such pain.  As such, the 
rating criteria pertinent to the shoulder do not provide for 
a rating in excess of 20 percent for such time period.  

At the time of the July 17, 2000, examination, however, the 
veteran evidenced extension and adduction limited to 25 
degrees and the examiner opined that the veteran had at least 
moderate left shoulder impairment.  The examiner specifically 
found that there was additional impairment on use due to lost 
motion.  Although the veteran's motion ranges were somewhat 
improved at the time of examination in March 2002, that 
examiner opined that the veteran's symptoms were similar to 
those shown earlier, and, moreover, opined that the veteran's 
overall level of functional impairment was moderately severe.  
In connection with both the 2000 and 2002 examinations, the 
veteran complained of pain, weakness and fatigability and was 
noted to evidence left shoulder crepitus, decreased grip 
strength and motion limitation.  Also noted was that the 
veteran's left shoulder problems occurred on a daily basis, 
and were increased with certain activities such as lifting or 
with repeated use.  As such, and resolving any reasonable 
doubt in the veteran's favor, the Board finds that as of July 
17, 2000, the veteran had sufficient limitation of motion to 
warrant a 30 percent rating.  A higher rating is not 
warranted, however, insofar as the veteran does not 
demonstrate ankylosis of the scapulohumeral joint or 
impairment of the humerus (loss of the head of the flail 
shoulder, nonunion or fibrous union).

Headaches

The veteran is service-connected for tension headaches.  
There is neither evidence nor argument that such headaches 
are the result of a head injury or brain trauma to warrant 
consideration of 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2001) or 38 C.F.R. § 4.130, Diagnostic Code 9304 (2001).

38 C.F.R. § 4.124, Diagnostic Code 8100 pertains to 
migraines.  It provides for assignment of a 50 percent rating 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  With 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, a 30 percent 
rating is warranted.  With characteristic prostrating attacks 
averaging one in two months over the last several months, a 
10 percent rating is warranted, and with less frequent 
attacks a noncompensable rating is assigned.

The medical evidence shows that the veteran does not have 
migraine headaches. The veteran argues that his headaches 
occur daily but has reported some level of relief using 
Motrin without any evidence of prescribed medications for his 
headaches.  He does not receive regular treatment 
specifically for headaches; rather, his headaches are noted 
primarily in connection with treatment for cervical spine 
problems.  Also, the Board notes that the veteran has 
consistently denied any aura, nausea, vomiting or visual 
changes associated with his headaches, and has indicated he 
is able to continue in full time employment.  He has also not 
presented argument, and the evidence does not reflect, that 
he has missed any time from work due to headaches, or that 
his headaches are of such a severity or duration so as to 
incapacitate him from all activities and be considered 
prostrating in nature.  In fact, the VA examination evidence 
specifically describes such as a nuisance more than disabling 
and further indicates that such headaches do not cause the 
veteran any significant functional impairment.

The percentage evaluations set out under Diagnostic Code 8100 
contemplate more than just the frequency of headaches.  Thus, 
although the Board recognizes the veteran's arguments 
relevant to the nearly daily nature of his headaches, it 
emphasizes that Diagnostic Code 8100 provides for a higher 
rating only where such headaches are prostrating in nature.  
In this case there is no evidence substantiating the presence 
of migraine headaches or prostrating attacks of headaches.  
As such an evaluation in excess of the currently assigned 10 
percent is not warranted under Diagnostic Code 8100 at any 
time during the initial evaluation period.  Moreover, there 
is no alternative diagnostic code that would be more 
appropriate to the evaluation of the veteran's tension 
headaches and allow for the assignment of an increased 
evaluation.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable to this claim.  38 U.S.C.A. § 5107(b).

Extra-schedular Evaluation

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The veteran has not indicated that he misses time from work 
due to either his headaches or his left arm disability.  The 
record also does not reflect frequent hospitalizations or any 
unusual manifestations of either disability.  Instead the 
medical evidence shows that the manifestations of the 
disabilities are consistent with the schedular criteria and 
that the veteran continues to function in his daily 
employment and other tasks of everyday life.  In sum there is 
no indication in the record that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the left shoulder for the period 
December 1, 1988, to August 11, 1997, is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative changes of the left shoulder for the period 
August 12, 1997, to July 16, 2000, is denied.

Entitlement to a 30 percent evaluation for degenerative 
changes of the left shoulder for the period beginning July 
17, 2000, is granted, subject to the criteria governing the 
payment of monetary awards.  

Entitlement to an evaluation in excess of 10 percent for 
headaches is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

